DETAILED ACTION
Claims 1-2, 8, 13, 17, 19 & 25 have been amended. Claims 5-6 & 18 have been canceled. Claims 1-4, 7-17, & 19-25 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mike Martensen (Reg. No. 46901) on March 04, 2022. The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A machine implemented method, comprising:	establishing a secure connection between a server and an intermediary registry server through a User Datagram Protocol (UDP) external port forming a UDP channel and wherein the UDP channel is a single UDP channel, the server being in a peer group, the peer group based on a pre-shared key wherein each server in the peer group includes a cluster monitor and wherein one cluster monitor, independent of the intermediary registry, administers configuration details of the peer group;	sending, by a server in [[a]]the peer group, a reporting message to [[an]]the intermediary registry server using the UDP channel wherein the reporting message is associated with a UDP external endpoint instance of the server and a UDP internal endpoint instance of the server;	responding, by the intermediary registry server through the UDP channel to the server, seeking confirmation of the UDP external endpoint instance of the server; 	responding, by the server, with confirmation of the UDP external endpoint instance of the server, and a cookie value logically associating redundant multiple secure connections with the server, the pre-shared key identifying the peer group, and registration data encrypted using the pre-shared key;registry server, confirmation of the UDP external endpoint instance of the server; 	responsive to receiving confirmation from the server the UDP external endpoint instance of the server is active, recording without authenticating  of the server, and the UDP internal endpoint instance of the server in an external address registry of the peer group; and	sending by the intermediary registry server, an external address registry status message to the server in the peer group confirming listing of the UDP channel of the server in the external address registry of the peer group and a list of other servers registered by the intermediary registry server in the peer group enabling direct secure communication between the server and other registered servers in the peer group. 

2.	(Original) The machine implemented method of claim 1,single UDP channel is configured to carry all data between servers.

3.	(Original) The machine implemented method of claim [[2]]1, wherein the secure connection is a Datagram Transport Layer Security (DTLS) session.
4.	(Original) The machine implemented method of claim [[2]]1, further comprising establishing additional secure connections between the server and the intermediary registry server wherein the intermediary registry server associates each additional secure connection as a logical connection with the server.  

5.	(Cancelled) 

6.	(Cancelled)

1, wherein the list includes registration data of each registered server in the peer group enabling direct secure communication between registered servers in the peer group, the registration data selected from the group consisting of server identification, UDP channel, UDP external endpoint, and pre-shared key.

8.	(Currently Amended) The machine implemented method of claim 7, wherein the external address registry status message includes membership status of each registered server in the peer group based on the pre-shared key and any changes to membership status of any server in the peer group.

9.	(Original) The machine implemented method of claim 7 further comprising 	receiving, by the intermediary registry server from the server, a request to create an invitation group wherein the invitation group is associated with a One-Time Private Key (OTPK), and	forming, by the intermediary registry server, the invitation group wherein each member of the peer group is associated with the invitation group.

10.	(Original) The machine implemented method of claim 9, further comprising,
	establishing, by the intermediary registry server, a new secure connection through a new UDP channel with an additional server,	receiving, from the additional server, registration data with the OTPK identifying the invitation group, and	sending, by the intermediary registry server to a randomly chosen member of the peer group, registration data from the additional server, and to the additional server, registration data of the randomly chosen member of the peer group.

11.	(Original) The machine implemented method of claim 10, further comprising	establishing a secure communication channel between the randomly chosen member of the peer group and the additional server using the OTPK,	confirming membership of the additional server in the peer group,	providing, by the randomly chosen member of the peer group to the additional server, the pre-shared key, and	establishing the additional server as a member of the peer group.  



13.	(Currently Amended) A non-transitory machine-readable storage medium having stored thereon instructions for performing a method, comprising machine executable code, which when executed by at least one machine, causes the machine to:	establish a secure connection between a server and an intermediary registry server through a User Datagram Protocol (UDP) external port forming a UDP channel and wherein the UDP channel is a single UDP channel, the server being in a peer group, the peer group based on a pre-shared key wherein each server in the peer group includes a cluster monitor and wherein one cluster monitor, independent of the intermediary registry, administers configuration details of the peer group;	send, by [[a]]the server in a peer group, a reporting message to [[an]]the intermediary registry server using the UDP channel wherein the reporting message is associated with a UDP external endpoint and a UDP internal endpoint, ;	respond, by the intermediary registry server through the UDP channel to the server, seeking confirmation of the UDP external endpoint of the server; 	respond, by the server, with confirmation of the UDP external endpoint instance of the server, and a cookie value logically associating redundant multiple secure connections with the server, the pre-shared key identifying the peer group, and registration data encrypted using the pre-shared key;	receive, by intermediary registry server, confirmation of the UDP external endpoint of the server;	responsive to receiving confirmation from the server the UDP external endpoint of the server is active, record without authentication, by the intermediary registry server, a server identification, the UDP external endpoint of the server and the UDP internal endpoint of the server in an external address registry of the peer group; and	send, by the intermediary registry server, an external address registry status message to the server in the peer group confirming listing of the UDP channel of the server in the external address registry of the peer group and a list of other servers registered by the intermediary registry server in the peer group enabling direct secure communication between the server and other servers in the peer registered servers in the peer group.

14.	(Original) The non-transitory machine-readable storage medium of claim 13, further comprising machine executable code which causes the machine to establish a secure connection between the server and the intermediary registry server through the UDP external endpoint.

15.	(Original) The non-transitory machine-readable storage medium of claim 14, wherein the secure connection is a Datagram Transport Layer Security (DTLS) session.
16.	(Original) The non-transitory machine-readable storage medium of claim 14, further comprising machine executable code which causes the machine to establish additional secure connections between the server and the intermediary registry server wherein the intermediary registry server associates each additional secure connection as a logical connection with the server.  

17.	(Currently Amended) The non-transitory machine-readable storage medium of claim 14, further comprising machine executable code which causes the machine to respond, by the server, with only a cookie value to logically associate multiple secure connections with the server, [[a]]the pre-shared key identifying the peer group, and registration data encrypted using the pre-shared key. 

18.	(Cancelled)

19.	(Currently Amended) The non-transitory machine-readable storage medium of claim 17, wherein the list includes registration data of each server in the peer group enabling direct communication between registered servers, the registration data selected from the group consisting of server name, UDP external endpoint, UDP internal endpoint, and pre-shared key.

20.	(Original) The non-transitory machine-readable storage medium of claim 19, wherein the external address registry status message includes membership status of each server in the peer group based on the pre-shared key and any changes to membership status of any server in the peer group.



22.	(Original) The non-transitory machine-readable storage medium of claim 21, further comprising machine executable code which causes the machine to,	establish, by the intermediary registry server, a new secure connection through a new UDP channel with an additional server,	receive, from the additional server, registration data with the OTPK identifying the invitation group, and	send, by the intermediary registry server to a randomly chosen member of the peer group, registration data from the additional server, and to the additional server, registration data of the randomly chosen member of the peer group.

23.	(Original) The non-transitory machine-readable storage medium of claim 22, further comprising machine executable code which causes the machine to,	establish a secure communication channel between the randomly chosen member of the peer group and the additional server using the OTPK,	provide, by the randomly chosen member of the peer group to the additional server, the pre-shared key, and	establish the additional server as a member of the peer group.  

24.	(Original) The non-transitory machine-readable storage medium of claim 23, responsive to receiving by the intermediary registry server from the additional server a response, further comprising machine executable code which causes the machine to add the additional server to the external address registry as a member of the peer group.


	a plurality of software portions resident on a non-transitory storage media, wherein one of said software portions is configured to 		establish a secure connection between a server and an intermediary registry server through a User Datagram Protocol (UDP) external port forming a UDP channel and wherein the UDP channel is a single UDP channel, the server being in a peer group, the peer group based on a pre-shared key wherein each server in the peer group includes a cluster monitor and wherein one cluster monitor, independent of the intermediary registry, administers configuration details of the peer group;		send, by [[a]]the server, a reporting message to [[an]]the intermediary registry server using  the UDP channel wherein the reporting message is associated with a UDP external endpoint and a UDP internal endpoint, registry server through the UDP channel to the server, seeking confirmation of the UDP external endpoint of the server, 		respond, by the server, with confirmation of the UDP external endpoint instance of the server, and a cookie value logically associating redundant multiple secure connections with the server, the pre-shared key identifying the peer group, and registration data encrypted using the pre-shared key;		receive, by intermediary  registry server, confirmation of the UDP external endpoint of the server, 		responsive to receiving confirmation from the server the UDP external endpoint of the server is active, record without authenticating, by the intermediary registry server, a server identification, the UDP external endpoint of the server and the UDP internal endpoint of the server in an external address registry of the peer group; and		send, by the intermediary registry server, an external address registry status message to the server in the peer group confirming listing of the UDP channel of the server in the external address registry of the peer group and a list of other servers registered by the intermediary registry server in the peer group enabling direct secure communication between the server and other registered servers in the peer group.

PLEASE CANCEL CLAIMS 5-6 & 18. 

Allowable Subject Matter
Claims 1-4, 7-17 & 19-25 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHARIF E ULLAH/Primary Examiner, Art Unit 2495